EXECUTION VERSION

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made effective as of
August 12, 2014 (“Effective Date”), by and between Spark Networks, Inc., a
Delaware corporation (“Company”) and Michael J. McConnell (“Executive”).

RECITALS

WHEREAS, the Company wishes to appoint Executive, who currently serves as
Chairman of the Company’s Board of Directors (the “Board”), to serve as
Executive Chairman of the Company.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
intending to be legally bound, the parties agree as follows:

AGREEMENT

 

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

 

2. Duties.

 

  2.1. Position. Effective as of the date hereof, Executive is employed on a
full-time basis as Executive Chairman, and shall report directly to, and serve
at the discretion of the Board, and shall have the duties and responsibilities
commensurate with such position as shall be reasonably and in good faith
determined from time to time by the Board. Such duties and responsibilities
include supervision of senior management personnel, formulation of strategic and
business plans and initiatives for the Company and, upon their approval by the
Board, their implementation (including resourcing and execution of near-term
diagnostic of direct marketing spend), the accuracy and completeness of the
Company’s financial and public reporting, including reports filed with the SEC,
the financial condition of the Company, shareholder communications and other
duties commensurate with those customarily assigned to presidents and chief
executive officers of public corporations. Executive shall continue to serve on
the Board and as Chairman of the Board. Executive, however, acknowledges that in
the event that he is not re-elected as a director of the Company by the
stockholders or as Chairman of the Board by the other directors from time to
time in accordance with the Company’s certificate of incorporation, bylaws or
other applicable constitutional documents, subject to the Company’s compliance
with Section 2.2, the resulting termination of his position as a director or as
Chairman of the Board will not: (i) affect his position as Executive Chairman of
the Company, (ii) terminate this Agreement solely as a result of such
termination of his directorship or his chairmanship or (iii) constitute “Good
Reason” for termination of his employment, as defined in Section 7.8.

 

1



--------------------------------------------------------------------------------

  2.2. Duties. Executive shall perform his duties and responsibilities as the
Company’s Executive Chairman fully, faithfully and in a diligent and timely
manner throughout the term of his employment with the Company. Except for
vacation and illness periods, Executive shall devote substantially all of his
business time, energy, skill and efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
interests of the Company, provided, that, notwithstanding the foregoing,
Executive may (i) make and manage personal business investments of his choice,
(ii) subject to obtaining the prior consent of the Board, which consent will not
be unreasonably withheld, serve as a director or in any other capacity of any
business enterprise, and (iii) serve in any capacity with any civic,
educational, religious or charitable organization, or any governmental entity or
trade association. The Company acknowledges and agrees that Executive’s
membership on the board of directors of two other public companies and of two
non-profit companies does not violate Executives duties as prescribed herein.

 

3. Term of Employment. The term of Executive’s employment with the Company under
this Agreement shall commence on the Effective Date and shall continue until the
sooner of (i) ninety days after the Company’s employment of a new Chief
Executive Officer, with the understanding that Executive will make himself
available to the new Chief Executive Officer during such ninety day period for
consultation, advice and training, and (ii) August 12, 2015, unless otherwise
agreed to by the parties.

 

4. Compensation.

 

  4.1. Restricted Stock. In lieu of any cash payment to Executive in the form of
base salary, annual bonus, or otherwise, Executive shall:

 

  4.1.1. be granted 30,000 shares of restricted stock pursuant to the Company’s
2007 Omnibus Incentive Plan (the “Plan”) upon execution of this Agreement, which
will be fully vested on August 15, 2014;

 

  4.1.2. be granted additional shares of restricted stock under the Plan as set
forth below:

(i) 60,000 shares of restricted stock granted on August 15, 2014, which grant
shall be adjusted on a pro rata basis upon the Board’s determination of
Executive’s achievement of certain corporate objectives, as determined in the
sole discretion of the Board, at December 31, 2014, with such objectives
identifying the number of shares to be awarded for each objective achieved
(Executive to be granted shares if the objectives are achieved unless he is
earlier terminated for Cause or voluntarily resigns on or before December 31,
2014), the granted shares to vest fifty percent (50%) on December 31, 2015 and
the balance on December 31, 2016;

 

2



--------------------------------------------------------------------------------

(ii) 35,000 shares of restricted stock granted on August 15, 2014, which shall
vest fifty percent (50%) upon the one year anniversary of the Company’s
employment of a new Chief Executive Officer, and the balance upon the two year
anniversary of the Company’s employment of a new Chief Executive Officer,
provided that (A) the CEO is employed within the Term set forth in Section 3,
(B) Executive provides consultation, advice and training as provided in this
Agreement, and (C) Executive has not been terminated for Cause or voluntarily
resigns on or before the one-year anniversary of the Effective Date.

(iii) Up to 25,000 shares of restricted stock at the end of the term of this
Agreement, in the sole discretion of the Board.

 

  4.2. Shareholder Status. Prior to the vesting of any restricted stock granted
pursuant to this Agreement (such stock, the “Restricted Shares”), Executive
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise in this Agreement,
all other rights as a holder of outstanding shares of the Company’s common
stock. Notwithstanding the foregoing, the Executive shall not have the right to
vote or to receive dividends with respect to the Restricted Shares that revert
to the Company pursuant to Section 7.

 

  4.3. Fees for Board Service. For so long as Executive shall remain on the
Board, Executive shall also receive such fees for service on the Board as are
currently in effect generally for independent directors on the Board.

 

5. Health and Welfare Benefits. Executive shall be eligible for all health and
welfare benefits generally available to other executives, officers, or full-time
employees of the Company, subject to the terms and conditions of the Company’s
policies and benefit plan documents. Company shall pay one hundred percent
(100%) of the cost of coverage for all Company health and welfare benefits.

 

6. Vacation. Notwithstanding any Company policy to the contrary, Executive shall
not accrue vacation as an employee of the Company.

 

7. Termination of Employment.

 

  7.1. General. Following the expiration of the term, unless otherwise agreed to
by the parties, either the Company or Executive may terminate Executive’s
employment at any time. Upon termination, except as otherwise provided in this
Agreement, the Company shall have no further obligation to make or provide to
Executive, and Executive shall have no further right to receive or obtain from
the Company, any payments or benefits. In the event of a termination for any
reason other than the Company’s employment of a new Chief Executive Officer,
Executive agrees to resign from the Board upon such termination.

 

3



--------------------------------------------------------------------------------

  7.2. Vesting of Restricted Stock. In the event that Executive is terminated
for Cause or voluntarily resigns or otherwise terminates without Good Reason,
any shares of restricted stock that have been granted but are unvested at the
time of termination shall be forfeited and revert to the Company. For any other
termination, any such shares shall vest according to Section 4.1.2.

 

  7.3. Termination for Good Reason. Any termination of Executive’s employment by
Executive for Good Reason (as defined in Section 7.8) during the Term of
Employment shall be communicated by written notice of termination from the
terminating party to the other party (“Notice of Termination”). The Notice of
Termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination and a written statement of the reason(s) for
the termination. A Notice of Termination shall not be effective for a period of
thirty (30) days after receipt of such Notice of Termination by the Company.

 

  7.4. Severance upon Termination Without Cause or by Executive with Good
Reason. In the event that Executive resigns from employment with the Company for
Good Reason, is terminated by the Company without Cause or is terminated on
account of the Company finding a new Chief Executive Officer, Executive shall be
entitled to a “Severance Package” that consists only of reimbursement of any
COBRA payments paid by Executive in the eighteen (18) month period following
Executive’s termination of employment in a value not to exceed $2,500 per month;
provided, however, that Executive executes, within the thirty (30)-day period
following termination, a Separation Agreement that includes a general mutual
release by the Company and Executive in favor of the other and their successors,
affiliates and estates to the fullest extent permitted by law, drafted by and in
a form reasonably satisfactory to the Company and Executive, and Executive does
not revoke the mutual general release within any legally required revocation
period, if applicable. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.

 

  7.5. Change in Control. In the event of a Change in Control (as defined in
Section 7.8), Executive’s granted but unvested shares of restricted stock will
continue to vest as provided in Section 4.1.2.

 

  7.6. Section 409A Compliance. The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted accordingly.
If this Agreement either fails to satisfy the requirements of Section 409A or is
not exempt from the application of Section 409A, then the parties hereby agree
to amend or to clarify this Agreement in a timely manner so that this Agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.

 

4



--------------------------------------------------------------------------------

  7.7. Effect of Death or Disability. In the event that Executive’s employment
is terminated by reason of a Disability (as defined in Section 7.8), Executive
shall be entitled to reimbursement of any COBRA payments paid by Executive or
his estate or beneficiaries in the eighteen (18) month period following the date
of his Disability; provided, however, that if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5) or the Company is otherwise unable to
continue to cover Executive under its group health plans without substantial
adverse tax consequences, then an amount equal to each remaining premium payment
shall thereafter be paid to Executive or his estate or beneficiaries as
currently taxable compensation in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof). All legally
required and authorized deductions and tax withholdings shall be made from the
payments described in the previous sentence, including for wage garnishments, if
applicable, to the extent required or permitted by law. Payment under this
Section 7.7 shall be made not more than once, if at all. Any granted but
unvested shares of restricted stock at the time of Executive’s death or
Disability will continue to vest as provided in Section 4.1.2.

 

  7.8. Definitions.

(a) “Cause” shall mean the occurrence during the Term of Employment of any of
the following: (i) formal admission to (including a plea of guilty or nolo
contendere to), or conviction of a felony, or any criminal offence involving
Executive’s moral turpitude under any applicable law, (ii) gross negligence or
willful misconduct by Executive in the performance of Executive’s material
duties required by this Agreement; or (iii) material breach of this Agreement by
Executive.

(b) “Change in Control” shall mean (i) any person or group becomes the
beneficial owner or has the right to acquire beneficial ownership, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) the consummation of the sale, lease or other disposition
by the Company of all or substantially all of the Company’s assets (including
any equity interests in subsidiaries); (iii) the consummation of a liquidation
or dissolution of the Company; (iv) the consummation of a merger, consolidation,
business combination, scheme of arrangement, share exchange or similar
transaction involving the Company and any other corporation (“Business
Combination”), other than a Business Combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after

 

5



--------------------------------------------------------------------------------

such Business Combination; or (v) any combination of the foregoing.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely as a result of (x) a repurchase or redemption of securities by the
Company done in the ordinary course of business and the purpose of which is not
to effect a Change of Control or (y) a rights issue, recapitalization,
capitalization, sub-division or consolidation or a share capital reduction and
any other variation of the capital of the Company and/or rights in respect
thereof, or capital distribution, so long as in each instance it is done either
as part of a reincorporation merger or in the ordinary course of business and in
any event is not done to effect a Change of Control.

(c) “Disability” shall mean, to the extent consistent with applicable federal
and state law, Executive’s inability by reason of physical or mental illness to
fulfill his obligations hereunder for ninety (90) consecutive days or for a
total of one hundred and eighty (180) days in any twelve (12) month period
which, in the reasonable opinion of an independent physician selected by the
Company or its insurers and reasonably acceptable to Executive or Executive’s
legal representative, renders Executive unable to perform the essential
functions of his job, even after reasonable accommodations are made by the
Company. The Company is not, however, required to make unreasonable
accommodations for Executive or accommodations that would create an undue
hardship on the Company.

(d) “Good Reason” shall mean the occurrence during the Term of Employment of any
of the following: (i) a material breach of this Agreement by the Company which
is not cured by the Company within thirty (30) days following the Company’s
receipt of written notice by Executive to the Company describing such alleged
breach; (ii) a reduction in Executive’s title, or a material reduction in
Executive’s duties, authorities, and/or responsibilities; or (iii) a requirement
by the Company, without Executive’s consent, that Executive relocate to a
location greater than thirty-five (35) miles from Executive’s place of
residence. Notwithstanding the above, the occurrence of any of the events
described in the foregoing sentence shall not constitute Good Reason unless
Executive gives the Company written notice, within thirty (30) calendar days
after Executive has knowledge of the occurrence of any of the events described
in the foregoing sentence, that such circumstances constitute Good Reason and
the Company thereafter fails to cure such circumstances within thirty (30) days
after receipt of such notice.

(e) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, (“Code”) and all applicable guidance promulgated thereunder.

 

  7.9.

Section 280G Best After-Tax. If any payment or benefit that Executive would
receive under this Agreement or otherwise, when combined with any other payment
or benefit Executive receives that is contingent upon a Change in Control
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (“Excise Tax”), then at the sole
discretion of the Executive, such Payment shall be either (x) the full amount of
such Payment or

 

6



--------------------------------------------------------------------------------

  (y) such lesser amount as would result in no portion of the Payment being
subject to the Excise Tax (the “Reduced Amount”), whichever of the foregoing
amounts, taking into account the applicable federal, state and local employment
taxes, income taxes and the Excise Tax, that the Executive chooses which may
result in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in a manner necessary to provide Executive with the
greatest economic benefit. If more than one manner of reduction of payments or
benefits necessary to arrive at the Reduced Amount yields the greatest economic
benefit, the payments and benefits shall be reduced pro rata.

 

8. General Provisions.

 

  8.1. Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

  8.2. Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

  8.3. Attorneys’ Fees. In any action to enforce the terms of this Agreement,
the prevailing party shall be reimbursed by the non-prevailing party for such
prevailing party’s reasonable attorneys’ fees and costs, including the costs of
enforcing a judgment.

 

  8.4. Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law.

 

  8.5. Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

  8.6. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California. Each party consents to the
jurisdiction and venue of the state or federal courts in Los Angeles County,
California in any action, suit or proceeding arising out of or relating to this
Agreement.

 

7



--------------------------------------------------------------------------------

  8.7. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.

 

  8.8. Advice of Counsel. Executive acknowledges that Crowell & Moring LLP did
not advise him with respect to this Agreement and that he has had the
opportunity to consult with separate counsel in the negotiation and execution of
this Agreement. Executive has had sufficient time to, and has carefully read and
fully understands all the provisions of, the Agreement, and is knowingly and
voluntarily entering into the Agreement. The Company agrees to reimburse
Executive for any legal expenses incurred by him in the negotiation and
execution of this Agreement in an amount not to exceed $5,000.

 

  8.9. Entire Agreement. This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement constitute the
entire agreement between the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Directors
of the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

SPARK NETWORKS, INC. By:  

/s/ Ian Jacobs

Name:   Ian Jacobs Title:   Director

MICHAEL J. MCCONNELL  

/s/ Michael J. McConnell